Citation Nr: 1218045	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  06-37 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2008, the Veteran withdrew his request for a personal hearing before the Board.

In June 2008, the Veteran testified before a Decision Review Officer (DRO), and a transcript of this hearing is of record.  

In January 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  The action specified in the January 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran's hypertension did not have onset in service and was not caused or aggravated by the Veteran's active military service, to include exposure to Agent Orange/herbicides.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341 -46 (1994).  However, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

Here, the Veteran is seeking entitlement to service connection for hypertension, which he attributes to exposure to Agent Orange and other herbicides in service.  At his June 2008 DRO hearing, he also testified that he had hypertension in service, although as he reported that he started taking blood pressure pills on his own, he appears to have diagnosed himself.  

The Veteran served in the Republic of Vietnam, so exposure to herbicides is presumed; however, hypertension is not one of the diseases listed in 38 C.F.R. § 3.309(e) for which service connection can be granted on a presumptive basis. 

The Veteran's service treatment records show that his blood pressure was 136/76 at his enlistment examination in November 1963.  His blood pressure was 132/72 at his separation examination in January 1966.  There are no complaints of or treatment for high blood pressure in service.

Post-service, there is no evidence of hypertension within one year of service or for at least twenty years after service.  VA treatment records from the late 1980s note that the Veteran reported a history of hypertension, but at a VA examination in September 1988, the Veteran's blood pressure was 110/80 and he denied a history of hypertension, angina syndrome, myocardial infarction, congestive heart failure, cardiac arrhythmia, or known heart murmur, providing factual evidence against his own claim.  

While VA treatment records show a current diagnosis of hypertension, the Board can find no evidence that any of the Veteran's treatment providers has attributed his hypertension to his military service, including his exposure to Agent Orange and other herbicides in Vietnam.  

In August 2011, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with essential hypertension without hypertensive heart disease and indicated the date of onset as 2003.  He noted that continuous medication is required to control the Veteran's hypertension, but that there are no effects on the Veteran's activities of daily living.  

In an October 2011 addendum, the examiner opined that the Veteran's hypertension is less likely than not caused by exposure to Agent Orange or the Veteran's service connected ischemic heart disease.  He stated, "I am not aware of any claim for hypertension based on agent orange without severe renal impairment, which the vet does not have.  It is thus my opinion that the vet has essential hypertension."  Essential hypertension is hypertension occurring without discoverable organic cause.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  

Based on the above evidence, the Board finds that entitlement to service connection for hypertension must be denied.

There is no credible evidence that the Veteran suffered from hypertension in service or for decades after service.  The VA examiner concluded that the Veteran's hypertension was less likely than not related to his active military service, including exposure to Agent Orange and there is no medical opinion to the contrary.  

The Board has considered the Veteran's testimony that he suffered from hypertension in service, but finds that this claim is not supported by the contemporaneous medical evidence such as service treatment records, which do not show hypertension in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  While this is not required, blood pleasure readings, along with some of the Veteran's own statements, suggest that his recollection of events are not accurate.  His own statement at the VA examination in September 1988, in which the Veteran's blood pressure was 110/80 and he denied a history of hypertension, clearly conflicts with his current recollection of events.  The Board must give his statement in 1988 more probative value than his current recollections that he has been dealing with this problem since separation from service. 

The Board has also considered the Veteran's assertions that his hypertension is due to herbicide exposure; however, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hypertension due to his alleged herbicide exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for hypertension is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in January 2006 and January 2010.  These letters informed the Veteran of what evidence is required to substantiate his claim, and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Although the January 2010 notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in November 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was also provided an opportunity to set forth his contentions during the June 2008 hearing before the DRO.  

The appellant was afforded a VA medical examination in August 2011 and October 2011.  The examinations are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


